In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00253-CV

IN THE MATTER OF N.N.                       §    On Appeal from County Court at
                                                 Law No. 2
                                            §
                                                 of Wichita County (50572-LR-D)
                                            §
                                                 August 28, 2019   2019


                                            §
                                                 Opinion by Chief Justice Sudderth


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant N.N. shall pay all of the costs of this appeal,

for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By ___/s/ Bonnie Sudderth_______________
                                          Chief Justice Bonnie Sudderth